Case 1:18-cv-00184-RGA Document 121 Filed 03/27/20 Page 1 of 2 PageID #: 4021




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


CLAIRE WILKERSON SCHWAB AND                     )
THEODORE A. SCHWAB, Individually                )
and as Next Friends of T.S.,                    )
                                                )
       Plaintiffs,                              )              Civil Action No 1:18-cv-184-RGA
                                                )
V.                                              )
                                                )
FORD MOTOR COMPANY,                             )
                                                )
       Defendant.                               )
                                                )

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs Claire

Wilkerson Schwab and Theodore A. Schwab, individually and a/n/f of T.S., and

Defendant Ford Motor Company, by and through their undersigned counsel, hereby

stipulate and agree that Plaintiffs’ claims are hereby voluntarily DISMISSED with prejudice,

with each party to bear their own costs and attorneys’ fees.


  /s/ Drew Dalton
Andrew C. Dalton (#5878)
Bartholomew J. Dalton (# 808)
DALTON & ASSOCIATES PA
1106 West Tenth Street
Wilmington, DE 19806
Telephone: (302) 652-2050
adalton@bdaltonlaw.com

W. Mark Lanier
Lawrence P. Wilson
THE LANIER LAW FIRM
10940 W. Sam Houston Pkwy N., Suite 100
Houston, Texas 77064
Telephone: (713) 659-5200
Larry.Wilson@LanierLawFirm.com
Case 1:18-cv-00184-RGA Document 121 Filed 03/27/20 Page 2 of 2 PageID #: 4022




Scott M. Hendler, Esq.                      /s/ Timothy S. Martin
HENDLER FLORES LAW, PLLC                  Timothy S. Martin (#4578)
1301 West 25th Street, STE 400            WHITE AND WILLIAMS
Austin, TX 78705                          600 N. King Street, Suite 800
Telephone: (512) 439-3202                 Wilmington, Delaware 19801
SHendler@Hendlerlaw.com                   (302) 467-4509
                                          martint@whiteandwilliams.com
Attorneys for Plaintiffs
                                          Sandra Giannone Ezell
                                          BOWMAN AND BROOKE LLP
                                          901 East Byrd Street, Suite 1650
                                          Richmond, Virginia 23219
                                          (804) 649-8200
                                          sandra.ezell@bowmanandbrooke.com

                                          Tanya B. Scarbrough
                                          5830 Granite Parkway, Suite 1000
                                          Plano, Texas 75024
                                          (972) 616.1700
                                          tanya.scarbrough@bowmanandbrooke.com

                                          Michael R. Williams
                                          BUSH SEYFERTH PLLC
                                          151 South Rose Street, Suite 707
                                          Kalamazoo, Michigan 49007
                                          (269) 820.4100
                                          williams@bsplaw.com

                                          Attorneys for Defendant


Dated: March 27, 2020



                                   SO ORDERED this 27 day of March, 2020.

                                   /s/ Richard G. Andrews
                                   United States District Judge
